DETAILED ACTION
1.	This is a Non-Final Office Action Correspondence in response to decision by the PTAB filed for U.S. Application No. 14/929356 filed on March 12, 2021.

MPEP 1214.07    Reopening of Prosecution
2.	37 C.F.R. 1.198   Reopening after a final decision of the Patent Trial and Appeal Board. When a decision by the Patent Trial and Appeal Board on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114  or § 41.50  of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.

Status of Claims
3.	Claims 1-20 are pending.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	Representative independent claim 1 recites: 
1. (Currently Amended) A method to dynamically switch between catalog sharing protocols, the method comprising: 
utilizing a catalog to index a plurality of data sets;
monitoring, over a period of time, indicators associated with access to the catalog; 
analyzing the indicators to determine which of a plurality of sharing protocols would be most efficient to access the catalog during the period of time; 
dividing the period of time into predetermined intervals based on which of the plurality of sharing protocols would provide most efficient performance during the respective predetermined interval; 
scheduling the sharing protocols to operate during their respective predetermined intervals going forward; 
and switching between the sharing protocols in accordance with the schedule.

Claim 1 falls within a statutory category of invention. However, apart from the words “utilizing” “monitoring” and “analyzing”; and apart from the “dividing”, “scheduling” and “switching” element, all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
See MPEP 2106.04(a)(2) (III) (A)1.  The monitoring step involves observing certain criteria over a period of time.  See id.   The analyzing of indicators step involves just investigating the best indicators or criteria to use. The dividing step involves using the most efficient path during a particular time period. The scheduling task involves sending data traffic through a certain path based upon which path is most efficient. The switching step involves changing to a different data path based upon the schedule.   See id. 
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A computer program product to dynamically switch between catalog sharing protocols, the computer program product comprising a computer-readable medium having computer-usable program code embodied therein, the computer-usable program code comprising” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 1 is not patent eligible. 


Claim 2 falls within a statutory category of invention. However, apart from the words “wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously” element, all of claim 2’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the switching step involves changing to a different data path based upon the schedule (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)2.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “switching step involves changing to a different data path based upon the schedule,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “switching step involves changing to a different data path based upon the schedule” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 2 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 2 is not patent eligible. 



Claim 3 falls within a statutory category of invention. However, apart from the words “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol.” element, all of claim 3’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)3.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “s wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 3 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 3 is not patent eligible. 

Claim 4 falls within a statutory category of invention. However, apart from the words “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode” element, all of claim 4’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)4.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 3 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 4 is not patent eligible. 


Claim 5 falls within a statutory category of invention. However, apart from the words “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” element, all of claim 5’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)5.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 5 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 5 is not patent eligible. 
Claim 6 falls within a statutory category of invention. However, apart from the words “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol” element, all of claim 6’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)6.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 6 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 6 is not patent eligible. 


Claim 7 falls within a statutory category of invention. However, apart from the words “wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol” element, all of claim 7’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)7.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 7 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 7 is not patent eligible. 


Claim 8 falls within a statutory category of invention. However, apart from the words “utilizing” “monitoring” and “analyzing”; and apart from the “dividing”, “scheduling” and “switching” element, all of claim 8’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the utilizing step merely involves receiving a catalog of data (i.e. collection of data). See MPEP 2106.04(a)(2) (III) (A)8.  The monitoring step involves observing certain criteria over a period of time.  See id.   The analyzing of indicators step involves just investigating the best indicators or criteria to use. The dividing step involves using the most efficient path during a particular time period. The scheduling task involves sending data traffic through a certain path based upon which path is most efficient. The switching step involves changing to a different data path based upon the schedule.   See id. 
Turning to the additional elements, the element  “A computer program product” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “A computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 8 is not patent eligible. 


Claim 9 falls within a statutory category of invention. However, apart from the words “wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously” element, all of claim 9’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the switching step involves changing to a different data path based upon the schedule (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)9.  
Turning to the additional elements, the element  “a computer program product” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “switching step involves changing to a different data path based upon the schedule,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “switching step involves changing to a different data path based upon the schedule” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 9 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 9 is not patent eligible. 


Claim 10 falls within a statutory category of invention. However, apart from the words “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol.” element, all of claim 10’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)10.  
Turning to the additional elements, the element  “a computer program product” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 10 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 10 is not patent eligible. 

Claim 11 falls within a statutory category of invention. However, apart from the words “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode” element, all of claim 11’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)11.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 11 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “A method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 11 is not patent eligible. 


Claim 12 falls within a statutory category of invention. However, apart from the words “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” element, all of claim 12’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)12.  
Turning to the additional elements, the element  “a computer program product” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 12 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 12 is not patent eligible. 

Claim 13 falls within a statutory category of invention. However, apart from the words “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol” element, all of claim 13’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)13.  
Turning to the additional elements, the element  “a computer program product” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 13 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 13 is not patent eligible. 

Claim 14 falls within a statutory category of invention. However, apart from the words “wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol” element, all of claim 14’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)14.  
Turning to the additional elements, the element  “a method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 14 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 14 is not patent eligible. 



Claim 15 falls within a statutory category of invention. However, apart from the words “utilizing” “monitoring” and “analyzing”; and apart from the “dividing”, “scheduling” and “switching” element, all of claim 15’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the utilizing step merely involves receiving a catalog of data (i.e. collection of data). See MPEP 2106.04(a)(2) (III) (A)15.  The monitoring step involves observing certain criteria over a period of time.  See id.   The analyzing of indicators step involves just investigating the best indicators or criteria to use. The dividing step involves using the most efficient path during a particular time period. The scheduling task involves sending data traffic through a certain path based upon which path is most efficient. The switching step involves changing to a different data path based upon the schedule.   See id. 
Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 15 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The scheduling the sharing protocols to operate during their respective predetermined intervals going forward; and switching between the sharing protocols in accordance with the schedule element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 15 is not patent eligible. 


Claim 16 falls within a statutory category of invention. However, apart from the words “wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously” element, all of claim 16’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the switching step involves changing to a different data path based upon the schedule (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)16.  
Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “switching step involves changing to a different data path based upon the schedule,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “switching step involves changing to a different data path based upon the schedule” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 16 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 16 is not patent eligible. 


Claim 17 falls within a statutory category of invention. However, apart from the words “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol.” element, all of claim 17’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, the wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)17.  
Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 17 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 17 is not patent eligible. 

Claim 18 falls within a statutory category of invention. However, apart from the words “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode” element, all of claim 18’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)18.  
Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode,” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 18 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 18 is not patent eligible. 

Claim 19 falls within a statutory category of invention. However, apart from the words “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” element, all of claim 19’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)19.  
Turning to the additional elements, the element  “a computer program product” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 19 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog; status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 19 is not patent eligible. 

Claim 20 falls within a statutory category of invention. However, apart from the words “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol and Record Level Sharing (RLS) sharing protocol” element, all of claim 20’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating the most efficient access path and directing data traffic to the path. 
	Turning to each element individually, wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (i.e. changing data path). See MPEP 2106.04(a)(2) (III) (A)20.  
Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol and Record Level Sharing (RLS) sharing protocol” this element is insignificant extra solution activity—i.e., scheduling data to use a certain path and use a different path based upon the schedule.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol and Record Level Sharing (RLS) sharing protocol” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 20 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer program product” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol and Record Level Sharing (RLS) sharing protocol element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim20 is not patent eligible. 
Claim 8 describes a computer readable storage medium which is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In light of the Specification Paragraph 20 in publication defines, A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. 
Therefore, with respect to claim 8 the claim fails to place the invention squarely within one statutory class of invention. A computer readable storage medium in itself does not have physical matter to support a claim as an article of machine, manufacture, or composition of matter.
As per claims 9-14, the claims depend directly or indirectly upon claim 8 and inherit the deficiency of being non-statutory and do not rectify the deficiency. The consequence is that claims 9-14 are non-statutory under 35 U.S.C. 101.

			
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Rodriguez et al. U.S. Patent No. 6,986,156 (herein as ‘Rodriguez’).

As to claim 1 Rodriguez teaches a method to dynamically switch between catalog sharing protocols, (Col. 12 Lines 17-23 Rodriguez discloses an adaptive bandwidth allocation manager that dynamically allocates available bandwidth between digital transmission channels (DTC).  The digital transmission channels is seen as the catalog sharing protocol); the method comprising: 
utilizing a catalog to index a plurality of data sets (Col. 16 Lines 45-50 Rodriguez discloses a catalogue used to access movie titles of movie content);
monitoring, over a period of time indicators associated with access to the catalog (Col. 19 Lines 5-15 and Col. 20 Lines 30-35 Rodriguez discloses monitoring the bandwidth consumption using historical data);
analyzing the indicators to determine which of a plurality of sharing protocols would be most efficient to access the catalog during the period of time (Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth);
	dividing the period of time into predetermined intervals based on which of the plurality of sharing protocols would provide most efficient performance during the respective predetermined interval (Col. 17 lines 35-40 Rodriguez discloses the bandwidth allocation manager using other delivery options to provide content most efficiently. Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth. Col. 21 Lines 5-20 Rodriguez discloses switching bandwidth allocation based upon consumption time collected during historical data patterns);
scheduling the sharing protocols to operate during their respective predetermined intervals going forward and switching between the sharing protocols in accordance with the schedule (Col. 12 Lines 18-25 Rodriguez discloses adaptive bandwidth allocation manager that dynamically allocates bandwidth based upon criteria).


As to claim 8 Rodriguez teaches a computer program product to dynamically switch between catalog sharing protocols the computer program product comprising a computer-readable medium having computer-usable program code embodied therein (Col. 8 Lines 20-25 and Col. 9 Lines 18-23 Rodriguez discloses a computer used to perform instructions. Col. 12 Lines 17-23 Rodriguez discloses an adaptive bandwidth allocation manager that dynamically allocates available bandwidth between digital transmission channels (DTC).  The digital transmission channels is seen as the catalog sharing protocol);
the computer-usable program code comprising: 
computer-usable program code to utilize a catalog to index a plurality of data sets (Col. 16 Lines 45-50 Rodriguez discloses a catalogue used to access movie titles of movie content);
computer-usable program code to monitor, over a period of time indicators associated with access to the catalog (Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth);
computer-usable program code to analyze the indicators to determine which of a plurality of sharing protocols would be most efficient to access the catalog during the period of time (Col. 17 lines 35-40 Rodriguez discloses the bandwidth allocation manager using other delivery options to provide content most efficiently. Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth. Col. 21 Lines 5-20 Rodriguez discloses switching bandwidth allocation based upon consumption time collected during historical data patterns);
computer-usable program code to divide the period of time into predetermined intervals based on which of the plurality of sharing protocols would provide most efficient performance during the respective predetermined interval (Col. 17 lines 35-40 Rodriguez discloses the bandwidth allocation manager using other delivery options to provide content most efficiently. Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth. Col. 21 Lines 5-20 Rodriguez discloses switching bandwidth allocation based upon consumption time collected during historical data patterns);
computer-usable program code to schedule the sharing protocols to operate during their respective predetermined intervals going forward and computer-usable program code to switch between the sharing protocols in accordance with the schedule (Col. 12 Lines 18-25 Rodriguez discloses adaptive bandwidth allocation manager that dynamically allocates bandwidth based upon criteria).


As to claim 15 Yacovitch teaches a system to dynamically switch between catalog sharing protocols, the system comprising: 
at least one processor, at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Col. 8 Lines 20-25 and Col. 9 Lines 18-23 Rodriguez discloses a computer used to perform instructions. Col. 12 Lines 17-23 Rodriguez discloses an adaptive bandwidth allocation manager that dynamically allocates available bandwidth between digital transmission channels (DTC).  The digital transmission channels is seen as the catalog sharing protocol);
the instructions causing the at least one processor to: 
utilize a catalog to index a plurality of data sets (Col. 16 Lines 45-50 Rodriguez discloses a catalogue used to access movie titles of movie content);
monitor, over a period of time indicators associated with access to the catalog  (Col. 19 Lines 5-15 and Col. 20 Lines 30-35 Rodriguez discloses monitoring the bandwidth consumption using historical data);
analyze the indicators to determine which of a plurality of sharing protocols would be most efficient to access the catalog during the period of time (Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth);
	divide the period of time into predetermined intervals based on which of the plurality of sharing protocols would provide most efficient performance during the respective predetermined interval (Col. 17 lines 35-40 Rodriguez discloses the bandwidth allocation manager using other delivery options to provide content most efficiently. Col. 20 Lines 40-48 Rodriguez discloses switching bandwidth allocation based upon the time sub-schedule that was developed based upon bandwidth consumption.  Col. 19 Lines 1-5 Rodriguez discloses broadcasting content in an efficient manner that free bandwidth. Col. 21 Lines 5-20 Rodriguez discloses switching bandwidth allocation based upon consumption time collected during historical data patterns);
schedule the sharing protocols to operate during their respective predetermined intervals going forward and switch between the sharing protocols in accordance with the schedule (Col. 12 Lines 18-25 Rodriguez discloses adaptive bandwidth allocation manager that dynamically allocates bandwidth based upon criteria).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 4, 5, 9, 10, 11, 12, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. U.S. Patent No. 6,986,156 (herein as ‘Rodriguez’) and further in view of Wright U.S. Patent No. 9,137,849 (herein as ‘Wright’).

As to claim 2 Rodriguez teaches each and every limitation of claim 1.
Rodriguez does not teach but Wright teaches wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously (Col. 10 Lines 60-63 Wright discloses the master device communicating with two protocols (Protocols A and B) at the same time).
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Wright, to allow transmission to occur simultaneously. The suggestion/motivation to combine is that it would be obvious to try in to communicate data on a communication protocol that is deemed more better (Col. 4 Lines 1-3 Wright).

As to claim 3 Rodriguez in combination with Wright teaches each and every limitation of claim 2.
In addition Wright teaches wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol (Col. 3 Lines 59-61 Wright discloses the mode switch controller acquiring the system characteristics before performing a protocol switch. The mode switch controller is seen as the buffer and cache. Each characteristics is stored, a first characteristics stored in the mode switch controller is seen as storing the data in the buffer. A second characteristics stored in the mode switch controller is seen as storing the data in the cache).

As to claim 4 Rodriguez and Wright teaches each and every limitation of claim 2.
In addition Wright teaches wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (Fig. 2 Col. 3 Lines 64-68 Wright discloses based upon characteristics determining if there is a different protocol that would be better for performance).

As to claim 5 Rodriguez teaches each and every limitation of claim 1.
Rodriguez does not teach but Wright teaches wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the “data” (Fig. 18C and Col. 13 Wright discloses the latency of data transmission is monitored for latency values);  status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog.
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Wright, to allow transmission to occur simultaneously. The suggestion/motivation to combine is that it would be obvious to try in to communicate data on a communication protocol that is deemed better (Col. 4 Lines 1-3 Wright).

As to claim 9 Rodriguez teaches each and every limitation of claim 8.
Rodriguez does not teach but Wright teaches wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously (Col. 10 Lines 60-63 Wright discloses the master device communicating with two protocols (Protocols A and B) at the same time).
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Wright, to allow transmission to occur simultaneously. The suggestion/motivation to combine is that it would be obvious to try in to communicate data on a communication protocol that is deemed better (Col. 4 Lines 1-3 Wright).


As to claim 10 Rodriguez and Wright teaches each and every limitation of claim 9.
In addition Wright teaches wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol (Col. 3 Lines 59-61 Wright discloses the mode switch controller acquiring the system characteristics before performing a protocol switch. The mode switch controller is seen as the buffer and cache. Each characteristics is stored, a first characteristics stored in the mode switch controller is seen as storing the data in the buffer. A second characteristics stored in the mode switch controller is seen as storing the data in the cache).

As to claim 11 Rodriguez and Wright teaches each and every limitation of claim 9.
In addition Wright teaches wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (Fig. 2 Col. 3 Lines 64-68 Wright discloses based upon characteristics determining if there is a different protocol that would be better for performance).

As to claim 12 Rodriguez teaches each and every limitation of claim 8.
Rodriguez does not teach but Wright teaches wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the catalog (Fig. 18C and Col. 13 Wright discloses the latency of data transmission is monitored for latency values); status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog.
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Wright, to allow transmission to occur simultaneously. The suggestion/motivation to combine is that it would be obvious to try in to communicate data on a communication protocol that is deemed better (Col. 4 Lines 1-3 Wright).

As to claim 16 Rodriguez teaches each and every limitation of claim 15.
Rodriguez does not teach but Wright teaches wherein switching between the sharing protocols comprises temporarily operating in a hybrid mode in which multiple sharing protocols operate simultaneously (Col. 10 Lines 60-63 Wright discloses the master device communicating with two protocols (Protocols A and B) at the same time).
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Wright, to allow transmission to occur simultaneously. The suggestion/motivation to combine is that it would be obvious to try in to communicate data on a communication protocol that is deemed better (Col. 4 Lines 1-3 Wright).

As to claim 17 Rodriguez and Wright teaches each and every limitation of claim 16.
In addition Wright teaches wherein temporarily operating in a hybrid mode comprises populating at least one of buffers and cache of a sharing protocol prior to completely switching to the sharing protocol (Col. 3 Lines 59-61 Wright discloses the mode switch controller acquiring the system characteristics before performing a protocol switch. The mode switch controller is seen as the buffer and cache. Each characteristics is stored, a first characteristics stored in the mode switch controller is seen as storing the data in the buffer. A second characteristics stored in the mode switch controller is seen as storing the data in the cache).

As to claim 18 Rodriguez and Wright teaches each and every limitation of claim 16.
In addition Wright teaches wherein temporarily operating in a hybrid mode comprises completely switching to a first sharing protocol operating in the hybrid mode when the first sharing protocol is performing better than a second sharing protocol operating in the hybrid mode (Fig. 2 Col. 3 Lines 64-68 Wright discloses based upon characteristics determining if there is a different protocol that would be better for performance).

As to claim 19 Rodriguez teaches each and every limitation of claim 15.
In addition Wright teaches wherein the indicators include at least one of: a hit ratio to a local cache used in association with the catalog; purge events to a local cache used in association with the catalog; queuing of resources used to access the catalog; a workload of a sharing protocol used to access the catalog; response times to execute requests to the “data” (Fig. 18C and Col. 13 Wright discloses the latency of data transmission is monitored for latency values); status of a sharing protocol used to execute requests to the catalog; and workload type for requests to the catalog. 
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Wright, to allow transmission to occur simultaneously. The suggestion/motivation to combine is that it would be obvious to try in to communicate data on a communication protocol that is deemed better (Col. 4 Lines 1-3 Wright).


10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. U.S. Patent No. 6,986,156 (herein as ‘Rodriguez’) and further in view of Branch et al. U.S. 6,675,175 (herein as ‘Branch’).

As to claim 6 Rodriguez teaches each and every limitation of claim 1.
Rodriguez does not teach but Branch teaches wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (Col. 3 Lines 4-8 Branch discloses the protocols are enhanced catalog sharing).
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Branch, to allow flexibility in data transmission. The suggestion/motivation to combine is that it would be obvious to try in to allow more flexibility for accessing data (Col. 2 Lines 1-5 Branch).


As to claim 13 Rodriguez teaches each and every limitation of claim 8.
Rodriguez does not teach but Branch teaches wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (Col. 3 Lines 4-8 Branch discloses the protocols are enhanced catalog sharing).
Rodriguez and Wright are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Branch, to allow flexibility in data transmission. The suggestion/motivation to combine is that it would be obvious to try in to allow more flexibility for accessing data (Col. 2 Lines 1-5 Branch).


11.	Claims 7, 14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. U.S. Patent No. 6,986,156 (herein as ‘Rodriguez’) and further in view of Branch et al. U.S. 6,675,175 (herein as ‘Branch’) and Furrer et al. U.S. Patent Application Publication No. 2005/0192962 (herein as ‘Furrer’).

As to claim 7 Rodriguez teaches each and every limitation of claim 1.
Rodriguez does not teach but Furrer teaches wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol (Par. 0080 Furrer discloses record level sharing protocol).
Rodriguez and Furrer are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Furrer, to recover data in a lost transaction. The suggestion/motivation to combine is that it would be obvious to try in order to provide recovering the transactions if a transaction fails (Par. 0014 Furrer).


As to claim 14 Rodriguez teaches each and every limitation of claim 8.
Rodriguez does not teach but Furrer teaches wherein the sharing protocols comprise a Record Level Sharing (RLS) sharing protocol (Par. 0080 Furrer discloses record level sharing protocol).
Rodriguez and Furrer are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Furrer, to recover data in a lost transaction. The suggestion/motivation to combine is that it would be obvious to try in order to provide recovering the transactions if a transaction fails (Par. 0014 Furrer).


As to claim 20 Rodriguez teaches each and every limitation of claim 15.
Rodriguez does not teach but Branch teaches wherein the sharing protocols comprise an Enhanced Catalog Sharing (ECS) sharing protocol (Col. 3 Lines 4-8 Branch discloses the protocols are enhanced catalog sharing).
A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to allow more flexibility for accessing data (Col. 2 Lines 1-5 Branch).
Rodriguez and Branch does not teach but Furrer teaches and a Record Level Sharing (RLS) sharing protocol (Par. 0080 Furrer discloses record level sharing protocol).
Rodriguez and Furrer are analogous art because they are in the same field of endeavor, content transmission processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the bandwidth allocation manager of Rodriguez to include the communication protocol of Furrer, to recover data in a lost transaction. The suggestion/motivation to combine is that it would be obvious to try in order to provide recovering the transactions if a transaction fails (Par. 0014 Furrer).



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  June 12, 2021
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        2 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        3 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        4 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        5 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        6 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        7 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        8 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        9 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        10 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        11 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        12 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        13 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        14 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        15 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        16 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        17 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        18 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        19 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        20 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind.